 


109 HR 6231 IH: Catalyst to Better Diabetes Care Act of 2006
U.S. House of Representatives
2006-09-28
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS 2d Session 
H. R. 6231 
IN THE HOUSE OF REPRESENTATIVES 
 
September 28, 2006 
Mr. Fitzpatrick of Pennsylvania (for himself and Mr. Chandler) introduced the following bill; which was referred to the Committee on Energy and Commerce 
 
A BILL 
To catalyze change in the care and treatment of diabetes in America. 
 
 
1.Short title; table of contents; and findings 
(a)Short titleThis Act may be cited as the Catalyst to Better Diabetes Care Act of 2006.  
(b)Table of contentsThe table of contents is as follows: 
 
Sec. 1. Short title; table of contents; and findings. 
Sec. 2. Advisory group regarding diabetes and chronic illness employee wellness incentivization and disease management best practices. 
Sec. 3. National diabetes report card. 
Sec. 4. Medicare diabetes screening collaboration and outreach program. 
Sec. 5. Improvement of diabetes mortality data collection. 
Sec. 6. Study on appropriate level of diabetes medical education.   
(c)FindingsThe Congress finds as follows: 
(1)Diabetes is a chronic public health problem in the United States that is getting worse.  
(2)According to the Centers for Disease Control and Prevention: 
(A)One in three Americans born in 2006 will get diabetes.  
(B)One in two American minorities born in 2006 will get diabetes.  
(C)1.5 million new cases of diabetes were diagnosed in adults in 2005.  
(D)In 2005, 20.8 million Americans had diabetes, which is 7 percent of the population of the United States.  
(E)6.2 million Americans are currently undiagnosed.  
(F)About one in every 500 children and adolescents have type 1 diabetes.  
(G)African-Americans are nearly twice as likely as whites to have diabetes.  
(H)Nearly 13 percent of American Indians and Alaska Natives over 20 years old have diagnosed diabetes.  
(I)In States with significant Asian populations, Asians were 1.5 to 2 times as likely as whites to have diagnosed diabetes.  
(3)Diabetes carries staggering costs: 
(A)In 2002, the total direct and indirect costs of diabetes was estimated at $132 billion according to the American Diabetes Association.  
(B)18 percent of the Medicare population has diabetes but spending on this group of people consumes 32 percent of the Medicare budget according to the Center for Medicare and Medicaid Services.  
(4)Diabetes is deadly. According to the Centers for Disease Control and Prevention: 
(A)In 2002, according to death certificate reports, diabetes contributed to an official number of 224,092 deaths.  
(B)Diabetes is likely to be seriously underreported as studies have found that only 35 precent to 40 percent of decedent with diabetes had it listed anywhere on the death certificate and only about 10 percent to 15 percent had it listed as the underlying cause of death.  
(5)Diabetes complications carry staggering economic and human costs for our country and health system: 
(A)According to death certificate reports, diabetes contributes to over 224,000 death a year, although this number is likely vastly underreported.  
(B)The risk for stroke is 2 to 4 times higher among people with diabetes.  
(C)Diabetes is the leading cause of new blindness in America, causing approximately 18,000 new cases of blindness each year.  
(D)Diabetes is the leading cause of kidney failure in America, accounting for 44 percent of new cases in 2002.  
(E)In 2002, 44,400 Americans with diabetes began treatment for end-stage kidney disease and a total of 153,730 were living on chronic dialysis or with a kidney transplant as a result of their diabetes.  
(F)In 2002, approximately 82,000 amputations were performed on Americans with diabetes.  
(G)Poorly controlled diabetes before conception and during the first trimester of pregnancy can cause major birth defects in 5 percent to 10 percent of pregnancies and spontaneous abortions in 15 percent to 20 percent of pregnancies.  
(6)Diabetes is unique because its complications and tremendous costs are preventable with currently available medical treatment: 
(A)According to the Agency for Healthcare Research and Quality, appropriate primary care for diabetes complications could have saved the Medicare and Medicaid programs $2,500,000,000 in hospital costs in 2001 alone.  
(B)According to the Diabetes Prevention Program sponsored by the National Institutes of Health, lifestyle interventions such as diet and moderate physical activity for those with pre-diabetes reduced the development of diabetes by 58 percent; among Americans aged 60 and over, lifestyle interventions reduced diabetes by 71 percent.  
(C)Research shows detecting and treating diabetic eye disease can reduce the development of severe vision loss by 50 percent to 60 percent.  
(D)Research shows comprehensive foot care programs can reduce amputation rates by 45 percent to 85 percent.  
(E)Research shows detecting and treating early diabetic kidney disease by lowering blood pressure can reduce the decline in kidney function by 30 percent to 70 percent.  
2.Advisory group regarding diabetes and chronic illness employee wellness incentivization and disease management best practices 
(a)EstablishmentThe Secretary of Commerce shall establish an advisory group consisting of representatives of the public and private sector. The advisory group shall include representatives from the Department of Commerce, the Department of Health and Human Services, the Small Business Administration, and public and private sector entities with experience in administering or operating employee wellness and disease management programs.  
(b)DutiesThe advisory group established under subsection (a) shall examine and make recommendations of best practices of chronic illness employee wellness incentivization and disease management programs in order to— 
(1)provide public and private sector entities with improved information in assessing the role of employee wellness incentivization and disease management programs in saving money and improving quality of life for patients with chronic illnesses; and  
(2)encourage the adoption of effective chronic illness employee wellness and disease management programs.  
(c)ReportNot later than 1 year after the date of the enactment of this Act, the advisory group shall submit to the Secretary of Health and Human Services, the Speaker and minority leader of the House of Representatives, and the majority leader and minority leader of the Senate, the results of the examination under subsection (b)(1).  
3.National diabetes report card 
(a)In GeneralThe Secretary of Health and Human Services (referred to in this section and sections 4 through 6 as the Secretary), in collaboration with the Director of the Centers for Disease Control and Prevention (referred to in this section as the Director), shall prepare a national diabetes report card (referred to in this section as a Report Card) for the Nation and, to the extent possible, for each State on a biennial basis, that includes the statistically valid aggregate health outcomes related to individuals diagnosed with diabetes including— 
(1)HbA1c level;  
(2)LDL;  
(3)blood pressure; and  
(4)complications and comorbidities.  
(b)ReportThe Secretary, in collaboration with the Director, shall— 
(1)submit each Report Card to Congress; and  
(2)make each Report Card readily available in print and electronically to each State and to the public.  
(c)AdaptableEach Report Card shall be able to be adapted by State and, where possible, local agencies in order to rate or report local diabetes care, costs, and prevalence.  
(d)Updated ReportEach Report Card that is prepared after the initial Report Card shall include trend analysis for the Nation, and, to the extent possible, for each State, in order to track progress in meeting established national goals and objectives for improving diabetes care, costs, and prevalence (including Healthy People 2010), and to inform policy and program development.  
4.Medicare diabetes screening collaboration and outreach program 
(a)EstablishmentWith respect to diabetes screening tests provided for under the Medicare Prescription Drug, Improvement, and Modernization Act of 2003 and for the purposes of reducing the number of undiagnosed beneficiaries with diabetes or prediabetes in the Medicare program, the Secretary, in collaboration with the Director of the Centers for Disease Control and Prevention, shall establish an outreach program— 
(1)to identify existing efforts to increase awareness among Medicare beneficiaries and providers of the diabetes screening benefit;  
(2)to maximize economies of scale, cost-effectiveness, and resource allocation in increasing utilization of the Medicare diabetes screening program; and  
(3)build upon ongoing efforts of the private and non-profit sector;  
(b)ConsultationIn carrying out this section, the Secretary and the Director shall consult with— 
(1)various units of the Federal Government, including the Centers for Medicare & Medicaid Services, the Surgeon General of the Public Health Service, the Agency for Health Research and Quality, the Health Resources and Services Administration, and the National Institutes of Health; and  
(2)entities with an interest in diabetes, including industry, voluntary health organization, trade associations, and professional societies.  
5.Improvement of diabetes mortality data collection 
(a)In generalThe Secretary, acting through the Director of the Centers for Disease Control and Prevention, and in collaboration with appropriate agencies, shall conduct, support, and promote the collection, analysis, and publication of biennial data on the prevalence and incidence of type 1 and 2 diabetes and of pre-diabetes.  
(b)Improvement of mortality data collection 
(1)AssessmentThe activities described in subsection (a) shall include an assessment of diabetes as a primary or underlying cause of death and analysis of any under-reporting of diabetes as a primary or underlying cause of death in order to provide an accurate estimate of yearly deaths related to diabetes.  
(2)Death certificate additional languageIn carrying out the activities described in subsection (b)(1), the Secretary may promote the addition of language to death certificates to improve collection of diabetes mortality data, including adding questions for the individual certifying to the cause of death regarding whether the deceased had diabetes and whether diabetes was an immediate, underlying, or contributing cause of or condition leading to death.  
(c)Report 
(1)In generalThe Secretary and the Director shall submit to the Committee on Health, Education, Labor, and Pensions of the Senate and the Committee on Energy and Commerce of the House of Representatives annual reports describing the activities undertaken under this section.  
(2)ContentThe reports shall include an— 
(A)analysis of any under-reporting of diabetes as a primary or underlying cause of death in order to provide an accurate estimate of yearly deaths related to diabetes; and  
(B)projections regarding trends in each of the areas described in subparagraph (A).  
(3)AvailabilityThe Secretary and the Director shall make such reports publicly available in print and on the Internet site of the Centers for Disease Control and Prevention.  
6.Study on appropriate level of diabetes medical education 
(a)In generalThe Secretary shall, in collaboration with the Institute of Medicine and appropriate associations and councils, conduct a study of the impact of diabetes on the practice of medicine in the United States and the appropriateness of the level of diabetes medical education that should be required prior to licensure, board certification, and board recertification  
(b)ReportNot later than 2 years after the date of the enactment of this Act, the Secretary shall submit a report on the study under subsection (a) to the Committees on Ways and Means and Energy and Commerce of the House of Representatives and the Committees on Finance and Health, Education, Labor, and Pensions of the Senate.  
 
